DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites, in part, “an outer surface of the the glove core.” It is believed the second “the” was inadvertently included.  Appropriate correction is required.
Claim 1 recites “strcutre.” It is believed this is a typographical oversight. Appropriate correction is required. 
Claim 1 recites “wherein.” It is believed this is a typographical oversight. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-9, 12-14, 17, 20-25, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 7-9, 12-14, 17, 20-25, and 27-30 are rejected as being indefinite. Specifically, claim 1 recites “a glove structure, at least comprising: a glove core” and “an is configured to have an injection molding assembly.” Emphasis added. This recitation is identified as a functional recitation because the glove needs only to be configurable to have an injection molding assembly. However, Claim 1 then recites “the injection molding assembly fills a section of the piece.” The “injection molding assembly” is now recited as a structural limitation. Therefore, it is unclear if an injection molding assembly is being claimed or a glove structure configured to have an injection molding assembly is being claimed. Both structures are not necessarily the same, and it is unclear to one of ordinary skill in the art what the scope of the subject matter being claimed is. Appropriate clarification is required. 
Claim 2-3, 7-9, 12-14, 17, 20-25, and 27-30 are similarly rejected for depending on rejected claim 1. 
The term "merely" in claim 2 is a relative term, which renders the claim indefinite.  The term "merely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 3 is similarly rejected for depending on rejected claim 2. 	
The term "far away" in claim 3 is a relative term, which renders the claim indefinite.  The term "far away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation "the section.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “section” is being referred to. Whether the “section” refers to “a section of the piece” or “an injection mold overlapping section.” Appropriate clarification is required.  
The term "merely disposed" in claim 8 is a relative term which renders the claim indefinite.  The term "merely disposed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "far away" in claim 9 is a relative term which renders the claim indefinite.  The term "far away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the limitation "bottom surface."  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “bottom surface” referring to “a bottom surface of the piece” or if it is introducing a new surface. Appropriate clarification is required. 
Claim 21 recites the limitation "the piece.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “piece” is being referenced.  
Claim 21 recites the limitation "wherein any one of section" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “section” is being referenced. 
Claim 22 recites the limitation "the piece.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “piece” is being referenced.  
Claim 22 recites the limitation "wherein any one of section" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “section” is being referenced. 
Claim 23 recites the limitation "the piece.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “piece” is being referenced.  
Claim 23 recites the limitation "wherein any one of section" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “section” is being referenced. 
	Any claims depending on claims rejected under this section are similarly rejected since they inherently recite the rejected subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 12-14, 17, 20-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070916 A1 to Kassam (hereinafter “Kassam”). 
	For claim 1, Kassam discloses a glove structure, at least comprising: a glove core (liner 22) and a piece (overlayer 24), wherien a bottom surface of the piece covers an outer surface of the the glove core (see fig. 2 wherein the bottom surface of overlayer 24 covers an outer surface of liner 22).
With respect to the glove strcutre is characterized in, the outer surface is configured to have an injection molding assembly, although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date for the outer surface to be configured to have an injection molding assembly since an injection molding is capable of being applied to the outer surface of the glove core (liner 22 of Kassam). The phrase “configured to” forms a functional recitation based on the intended use of the product, and does not positively recite a structural limitation, but instead, requires an ability to perform and/or function. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Kassam continues to structurally teach the injection molding assembly fills a section of the piece (covering layer 26 covers a section of the overlayer 24, see fig. 2). 

For claim 2, Kassam teaches the glove structure according to claim 1, wherein the injection molding assembly extends to a top surface of the piece to form an injection mold overlapping section, and the injection mold overlapping section merely fills a top surface edge of the top surface (see annotated fig. 2 below).

    PNG
    media_image1.png
    331
    519
    media_image1.png
    Greyscale

  
	For claim 3, Kassam does not specifically disclose the glove structure according to claim 2, wherein the top surface edge is located in a region which the top surface is far away from the section within 10 milli meters. However, Kassam does teach overlayer 24 is formed of miled polymer affixed to the liner 22 (see paras 0040-0042) and formed as a thin layer (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date wherein the top surface edge is within 10 millimeters of the top surface, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 7, Kassam does teach the glove structure according to claim 1, wherein the bottom surface of the piece is configured to have a bonding layer (adhesive, para 0041). 

	For claim 8, Kassam does teach the glove structure according to claim 7, wherein the bonding layer is merely disposed on a bottom surface edge of the bottom surface (the overlayer 24 is adhesively fixed to the liner 22). 

	For claim 9, Kassam does not specifically disclose the glove structure according to claim 8, wherein the bottom surface edge is located in a region which bottom surface is far away from the section within 10 milli meters.  However, Kassam does teach overlayer 24 is formed of miled polymer affixed to the liner 22 (see paras 0040-0042) and formed as a thin layer (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date wherein the bottom surface edge is within 10 milimeters of the bottom surface, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 12, Kassam does not specifically disclose the glove structure according to claim 7, wherein the injection molding assembly extends underneath the bottom surface to form an injection mold clamping section.  
	However, Kassam does teach the covering layer 26 and the adhesive between the over layer 24 and the liner 22 may both be made of rubber (see paras 0040-0041). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the injection molding assembly extends underneath the bottom surface to form an injection mold clamping section in the case when the covering layer and the adhesive are both rubber compounds. 
	
	For claim 13, Kassam does teach the glove structure according to claim 12, wherein the injection mold clamping section is adhered to a bonding bottom surface of the bonding layer (see discussion for claim 12 above). 

  	For claim 14, Kassam does teach the glove structure according to claim 1, wherein the piece and the injection molding assembly cover more than 50% of a perimeter of a glove core section of the glove core (see figs. 1 and 3 and their associated descriptions, also see paras 0039, 0041, and 0043). 

	For claim 17, Kassam does teach the glove structure according to claim 14, wherein the piece covers more than 50% of the perimeter of the glove core section of the glove core (see figs. 1 and 3 and their associated descriptions, also see paras 0039, 0041, and 0043).

	For claim 20, Kassam does teach the glove structure according to claim 1, wherein the injection molding assembly extends to another side of the piece to form an injection mold function section (see fig. 2 wherein the covering layer 26 extends to the top sides of the piece). 

	For claim 21, Kassam does teach the glove structure according to claim 1, wherein the glove core has a palm piece, a palm side piece, a palm back piece, a finger piece, a finger side piece and a finger back piece (See figs. 1 and 3); the piece disposed on a glove core section of the glove core has the two sections, wherein any one of sections is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040); and another one section extending along the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side Page 4 of 9NM13 93 9-31IPreliminary Amendmentpiece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040).  

	For claim 22, Kassam does teach the glove structure according to claim 7, wherein the glove core has a palm piece, a palm side piece, a palm back piece, a finger piece, a finger side piece and a finger back piece (See figs. 1 and 3); the piece disposed on a glove core section of the glove core has the two sections, wherein any one of sections is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040); and another one section extending along the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040).  

	For claim 23, Kassam does teach the glove structure according to claim 13, wherein the glove core has a palm piece, a palm side piece, a palm back piece, a finger piece, a finger side piece and a finger back piece (see figs. 1 and 3); the piece disposed on a glove core section of the glove core has the two sections, wherein any one of sections is disposed on the palm piece, a interconnection of the palm piece and the palm side Page 5 of 9NM13 93 9-31Ipiece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040); and another one section extending along the piece is disposed on the palm piece, a interconnection of the palm piece and the palm side piece, the palm side piece, a interconnection of the palm side piece and the palm back piece, the palm back piece, the finger piece, a interconnection of the finger piece and the finger side piece, the finger side piece, a interconnection of the finger side piece and the finger back piece, or the finger back piece of the glove core (para 0040).  

	For claim 24, Kassam does teach the glove structure according to claim 1, wherein the injection molding assembly has a curved surface shape to cover any one portion of the glove core (see paras 0039 and 0043). 

	For claim 25, Kassam does teach the glove structure according to claim 24, wherein the glove core has a palm side piece, and the curved surface shape covers the palm side piece, or the glove core has a finger side piece, and the curved surface shape covers the finger side piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043). 

	For claim 27, Kassam does teach the glove structure according to claim 24, wherein the glove core has a palm piece, a palm side piece and a palm back piece, and the curved surface shape covers the palm side piece and the palm piece, or the palm side piece and the palm back piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).

	For claim 28, Kassam does teach the glove structure according to claim 24, wherein the glove core has a finger piece, a finger side piece and a finger back piece, and the curved surface shape covers the finger side piece and the finger piece, or the finger side piece and the finger back piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).

	For claim 29, Kassam does teach the glove structure according to claim 24, wherein the glove core has a palm piece, a palm side piece and a palm back piece, and the curved surface shape covers the palm back piece, the palm side piece and the palm piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).

	For claim 30, Kassam does teach the glove structure according to claim 24, wherein the glove core has a finger piece, a finger side piece and a finger back piece, and the curved surface shape covers the finger back piece, the finger side piece and the finger piece (see figs. 1 and 3 and their associated descriptions)(also see paras 0039 and 0043).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732